Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 1/12/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
The terminal disclaimer dated 1/12/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.

Reason for Allowance
The present invention is directed to a method for transmitting a physical layer protocol data unit (PPDU) in a transmission opportunity (TXOP).
Each independent claim identifies the uniquely distinct features, particularly:
	generating a second PPDU, the second PPDU including a second bandwidth field and a resource unit (RU) allocation field, the second bandwidth field indicating a second transmission bandwidth, the RU allocation field indicating a plurality of RUs allocated to at least one receiving station; and
	transmitting the second PPDU after transmitting the first PPDU,

	if a part of the first PPDU is punctured in at least one of a plurality of 20 MHz channels, the second transmission bandwidth includes a plurality of 20 MHz channels corresponding to a set of 20 MHz channels that are within remaining 20 MHz channels where the first PPDU is not punctured, and
	if a part of the second PPDU is punctured in at least one of a plurality of 20 MHz channels, the plurality of RUs correspond to RUs that are within remaining 20 MHz channels where the first PPDU is not punctured.

The closest prior art:
Josiam (US 20150373587 A1) discloses a method of establishing a data transmission bandwidth between a transmitting node and a receiving node (Fig 1-20).
Wang (US 20130229996 A1) discloses a method for multi and single user parallel channel access (MU-PCA) in a network (Fig 1-34).
Seok (US 20160113009 A1) discloses a method for determining a bandwidth for Multi-User (MU) transmission in a High Efficiency WLAN (HEW).
All the prior art disclose conventional method for transmitting a physical layer protocol data unit (PPDU) in a transmission opportunity (TXOP), either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473